Citation Nr: 0202697	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
basal skull fracture, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for loss of sense 
of smell. 

(The issue of entitlement to service connection for 
peripheral neuropathy, to include as due to Agent Orange 
exposure, will be addressed in a separate Board decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO), which denied the benefits sought on 
appeal. 

The Board notes that in his August 1998 claim, the veteran 
stated that he had lost his employment due to his disability, 
which included seizures up to 4 times a day.  The veteran 
appears to have raised a claim for a total disability rating 
based upon individual unemployability due to service-
connected disabilities.  In this connection, the Board notes 
that the decision below raises the possibility for 
consideration of such claim.  See 38 C.F.R. § 4.16 (2001); 
and notes regarding epilepsy and unemployability following 
38 C.F.R. § 4.124a (2001).  This matter is referred to the RO 
for clarification and appropriate action.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal is of record.

2.  The veteran's residuals of basal skull fracture with 
memory loss and seizures consist of 9 to 10 episodes of 
symptoms of amnesia-like impaired memory per week, which 
qualify as minor seizures, but no more. 

3.  The veteran has a partial, but not complete, loss of 
sense of smell.



CONCLUSIONS OF LAW

1.  The criteria for a 60 evaluation for residuals of basal 
skull fracture with memory loss and seizures, have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8045, 
8910-8914 (2001).

2.  The criteria for a compensable evaluation for loss of 
sense of smell have not been met.  38 U.S.C.A. §§ 1155 5103A, 
5107 (West 1991 & Supp 2001); 38 C.F.R. § 4.87b (Diagnostic 
Code 6275) (1998); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.87a, 
Diagnostic Code 6275 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded recent VA examinations and records of reported 
treatment have been obtained.  The record contains the 
veteran's service records, records of post-service VA and 
non-VA treatment, VA examination reports with relevant 
medical opinions, statements from the veteran and other lay 
statements.  Additionally, the veteran has been apprised of 
the evidence needed to substantiate his claim.  See the 
August 2001 Statement of the Case issued during the pendency 
of the appeal.  The VA has made reasonable efforts to assist 
the veteran in obtaining all apparent evidence necessary to 
substantiate his claim.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disabilities at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, and the assigned ratings are based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disabilities under 
consideration here.  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

An August 1965 RO rating decision granted service connection 
for residuals of basal skull fracture manifested by headaches 
and parosmia, which was assigned a 10 percent evaluation 
under Diagnostic Codes 6275, 8045 and 9304.  In a March 1999 
rating decision a separate rating was assigned for parosmia 
(limitation of sense of smell), evaluated at a noncompensable 
level under Diagnostic Code 6275.  

Recent medical evidence in connection with this appeal 
includes VA and non-VA treatment and examination records 
including reports of VA examinations conducted in 1998 and 
June 2001.  The veteran also has provided lay statements 
regarding his claimed memory loss and other cognitive 
impairment symptoms.

VA medical records include the report of a March 1998 
neuropsychological evaluation, which made key findings of 
lower than expected memory performance, somewhat slowed speed 
of mental operations, along with subtle indications of 
reduced ability to learn novel nonverbal tasks.  Nonverbal 
perceptual skills and visual spatial judgment appeared 
normal.  Most other functions assessed were within expected 
limits.  The report of a March 1998 VA EEG concluded with a 
diagnosis of traumatic encephalopathy.

During a September 1998 VA examination, the veteran 
complained of loss of smell, taste, and tinnitus since an 
inservice accidental injury when he fell out of a moving car.  
He felt that something was not right and that he had had 
gradual progressive problems with his memory.  He believed 
that he had been dismissed from a job in November 1997 due to 
his memory problems.  He subsequently had trouble with a job 
as a bus driver as he would get lost.  He quit taking Elavil 
because he thought it contributed to his problem.  He 
reported that there were no precipitating, aggravating or 
alleviating factors to these events, which occurred daily and 
were of moderate severity.  There was no pain, weakness, or 
fatigue associated with these spells.  There was functional 
loss in that he becomes lost and could not complete his 
activities of daily living.  The report noted that as a 
possible seizure prophylaxis, the veteran was prescribed 
Tegretol but was not taking it due to concern about side 
effects.   

The September 1998 VA examination report noted that there was 
no history of generalized tonic/clonic seizure activity; no 
bowel or bladder incontinence; no associated tongue biting; 
and only a vague history of progressive memory loss and 
blackouts in which he mainly forgot where he was going or had 
been.  The veteran was unsure if there was any loss of 
consciousness with these episodes.  The veteran reported no 
headache or dizziness.  On examination the examiner made 
findings that there was no tumor; no motor or sensory 
impairment; no peripheral or autonomic impairment; no 
affected joints; no psychiatric manifestations; no bowel or 
bladder incontinence; and no abnormal eye examination 
findings.  

On diagnostic and clinical testing, the examiner made 
findings including that there were no epileptiform 
discharges.  The report noted that previous neuropsychiatric 
testing in March 1998 revealed a lower than expected memory 
performance, somewhat slowed speed of mental operations along 
with subtle indications of reduced ability to learn novel, 
non-verbal tasks.  A sleep-deprived electroencephalogram of 
July 1998 was evaluated as an abnormal EEG, awake and asleep, 
with findings consistent with an epileptogenic process 
arising from the left temporal lobe.  On physical 
examination/mental status, Fulstein mini-mental status was 
30/30.  The veteran repeated five and seven digit number 
sequences.  His short-term memory was three out of five with 
no constructual apraxia.  The report contains a diagnosis 
that it was at least as likely that these episodes were from 
traumatic encephalopathy with seizure disorder due to the 
abnormal sleep-deprived EEG.

The report of a September 1998 VA neurological examination 
noted that there was no history of migraines; no tics or 
paramyoclonus complex; and no chorea or choreiform disorders.  
The diagnosis was traumatic encephalopathy with seizure 
disorder.

A November 1998 private medical statement shows that the 
veteran was evaluated for chronic taste and smell sensation 
loss.  During the evaluation, the veteran complained of 
intermittent improvement of smell since his injury, but for 
the most part that sense had been absent most of the time.  
The preliminary impression was anosmia, secondary to remote 
base skull fracture.  Other symptoms were crocodile tears as 
well as facial nerve synkinesis, both of which were present 
following the injury.  The statement noted that the veteran 
was to take home a smell test to be completed and mailed 
back.  A subsequent statement of January 1999 commented on 
the results of that smell test, including a diagnosis of 
profound anosmia.

Lay statements received in November 1999 attest to the 
veteran's symptomatology and resultant impairment due to the 
service-connected residuals of basal skull fracture with 
memory loss and seizures.  These statements indicate that the 
veteran suffered episodes involving amnesia-like loss of 
memory as to various previously well-known facts.  The 
symptoms included episodes of forgetting where he was going 
or how to get there.  He would forget who people were.  He 
would walk around at work as if lost.  These symptoms had a 
strong adverse affect on his work.

During a June 2001 VA examination, the veteran complained of 
having memory problems and seizures with periods of two to 
three hours when he had no memory of what had occurred.  The 
veteran complained that his memory had been getting worse.  
He became disoriented and confused easily and got lost while 
driving.  He reported having gustatory auras, with the taste 
of alcohol prior to the onset of a seizure.  The examiner 
noted on review of the medical records that the veteran's 
condition had been described by neurologists as ill-defined 
blackout spells and possible partial nocturnal seizures.  The 
veteran stated that no one had witnessed his seizures which 
often occur at night or when he was alone.  He reported 
having 8 to 10 seizures a week, with a recovery time 
afterwards of 30 to 45 minutes.  The report noted that the 
veteran performed all his own activities of daily living 
including bathing, dressing and feeding himself, as well as 
taking care of his own financial affairs.

On examination the veteran's neurologic examination revealed 
that he was alert and oriented by three.  He was able to 
state the year, day, season and the name of the president.  
The report noted that an EEG in 1998 was supportive of 
seizure activity.  The diagnoses were (1) recurrent partial 
seizures with complex symptomatology; (2) traumatic 
encephalopathy with cognitive impairment; and (3) left 
hemifacial spasm.

The report of a June 2001 VA epilepsy and narcolepsy 
examination shows complaints that the veteran began having 
ill-defined blackout episodes approximately three years 
before.  He described episodes of confusion, disorientation, 
and difficulty comprehending spoken or written words.  He 
forgot his bus route and student's names while working as a 
school bus driver.  He reported past complaints of recurrent 
headaches that had since subsided with no chronic headaches 
for twenty years.  He was placed on anti-seizure medication 
for a short time but could not tolerate the side effects.  
The veteran was not currently employed due to difficulty 
keeping a job with his condition.  He reported having 8 to 10 
seizure episodes per week, which last from a minute to 
several hours.  He denied having any tonic clonic type of 
movement with the seizures, but occasionally had shaking of 
his hands.  He denied any loss of bowel or bladder function.  
The seizures had a gradual onset with a gustatory aura.  He 
reported that he had a gradual recovery after the seizures, 
which lasts 30 to 45 minutes.  The veteran reported that his 
seizures have not been witnessed by others.  

On examination the veteran was alert and oriented times 
three.  He was able to report the date and name of the 
president.  The diagnoses were (1) recurrent partial seizures 
with complex symptomatology; (2) status post left basal skull 
fracture; and (3) history of recurrent headaches that has 
since resolved.

During a June 2001 VA neurological examination the veteran 
reported that he had had chronic headaches for a number of 
years and that he had not had these for twenty years.  He 
complained of having partial seizures that were recurrent, 
with symptoms including periods of disorientation and memory 
loss.  He gets lost easily when driving, and at times cannot 
comprehend what is being said.  He had trouble at times 
initiating speech and he stopped in the middle of a sentence 
when he cannot complete his thoughts.  The most recent EEG in 
1998 showed activity consistent with a diagnosis of seizures.  
The veteran reported that he had lost several jobs due to his 
memory loss and confusion.  He was previously put on anti-
seizure medication but stopped due to an intolerance to side 
effects, and was not currently on medication. 

On examination, the veteran was alert and oriented times 
three.  Cranial nerves II through XII were intact.  Romberg 
was negative.  Tandem gait was slightly ataxic.  Coordinative 
movements were within normal limits.  The report noted that 
results of an EEG in 1998 showed activity consistent with 
seizure activity.  The diagnoses were (1) recurrent partial 
seizures with complex symptomatology; and (2) history of left 
basal skull fracture in 1963.

There are various VA medical records reflecting treatment in 
the 1990's through 1999 for different medical conditions and 
disorders.  

Separate diagnostic codes identify the various disabilities.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2001).  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Residuals of Basal Skull Fracture

The veteran's residuals of basal skull fracture with memory 
loss and seizures are currently evaluated as 30 percent 
disabling under Diagnostic Code 9304, dementia due to head 
trauma.  38 C.F.R. § 4.130.  The Board notes that Diagnostic 
Code 8045 provides for the evaluation of brain disease due to 
trauma.  38 C.F.R. § 4.124a.  That code specifies that purely 
neurological disabilities are rated under the applicable 
diagnostic code.  Purely subjective complaints, such as 
headache, dizziness, or insomnia, that are recognized as 
symptomatic of brain trauma, are rated at 10 percent and no 
more under Diagnostic Code 9304 and may not be combined with 
any other rating for a disability due to brain trauma.  A 
rating in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 may not be assigned in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Under Diagnostic Code 9304, a 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

When there is doubt as to the true nature of epileptiform 
attacks, neurological observation in a hospital adequate to 
make such a study is necessary.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  38 C.F.R. § 4.121 (2001).

The term psychomotor epilepsy refers to a condition that is 
characterized by seizures and not uncommonly by a chronic 
psychiatric disturbance as well.  Psychomotor seizures 
consist of episodic alterations in conscious control that may 
be associated with automatic states, generalized convulsions, 
random motor movements (chewing, lip smacking, fumbling), 
hallucinatory phenomena (involving taste, smell, sound, 
vision), perceptual illusions (deja vu, feelings of 
loneliness, strangeness, macropsia, micropsia, dreamy 
states), alterations in thinking (not open to reason), 
alterations in memory, abnormalities of mood or affect (fear, 
alarm, terror, anger, dread, well-being), and autonomic 
disturbances (sweating, pallor, flushing of the face, 
visceral phenomena such as nausea, vomiting, defecation, a 
rising feeling of warmth in the abdomen).  Automatic states 
or automatisms are characterized by episodes of irrational, 
irrelevant, disjointed, unconventional, asocial, purposeless 
though seemingly coordinated and purposeful, confused or 
inappropriate activity of one to several minutes (or, 
infrequently, hours) duration with subsequent amnesia for the 
seizure.  The seizure manifestations of psychomotor epilepsy 
vary from patient to patient and in the same patient from 
seizure to seizure.  38 C.F.R. § 4.122 (a) (2001).

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least 1 major 
seizure in the last 2 years or there have been at least 2 
minor seizures in the last 6 months.  A 40 percent evaluation 
requires at least 1 major seizure in the last 6 months or 2 
major seizures in the last year; or an average of at least 5 
to 8 minor seizures weekly.  A 60 percent evaluation requires 
an average of at least 1 major seizure in 4 months over the 
last year; or 9 to 10 minor seizures per week.  A 60 percent 
evaluation requires an average of at least 1 major seizure in 
4 months over the last year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires an average of at 
least 1 major seizure in 3 months over the last year; or more 
that 10 minor seizures weekly.  A 100 percent evaluation 
requires an average of at least 1 major seizure per month 
over the last year.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911 (2001).

38 C.F.R. § 4.124 a, Diagnostic Code 8914 provides that 
psychomotor seizures are rated as major seizures under the 
general rating formula when characterized by automatic states 
and/or generalized convulsions with unconsciousness.  
Further, under this Code psychomotor seizures are to be rated 
as minor seizures under this formula when characterized by 
brief transient episodes of random motor movements, 
hallucinations, perceptual illusions, abnormalities of 
thinking, memory or mood, or autonomic disturbances.  

In this case, the veteran's subjective complaints concerning 
the residuals of a head injury include progressive memory 
loss and seizures.  Statements from the veteran's 
acquaintances corroborate the veteran's assertions that he 
has episodes during which he forgets what has happened or 
previously known facts such as directions or names.  
Objective testing confirms impairment of memory and ability 
to learn novel nonverbal tasks, as well as slowed speed of 
mental operations. 

The veteran has been diagnosed with recurrent partial 
seizures with complex symptomatology and the frequency has 
been adequately attested to by the veteran and several lay 
statements.  The evidence shows that the veteran has periodic 
episodes consistent with minor psychomotor seizures that 
include abnormalities of thinking and memory disturbances 
with confused or inappropriate activity and subsequent 
amnesia for the seizure.  The evidence as a whole shows that 
the veteran's service-connected residuals of basal skull 
fracture with memory loss and seizures is productive of 9 or 
10 minor seizures per week. Comparing the evidence to the 
rating criteria, and resolving doubt in the veteran's favor, 
the Board finds that the overall disability picture more 
nearly approximates the criteria for a 60 percent disability 
evaluation under Diagnostic Code 8914, for minor psychomotor 
epileptic seizures.  38 C.F.R. § 4.124a.  

However, the Board does not find that the veteran's 
symptomatology and periodicity of his minor seizures meets 
the criteria necessary to warrant an evaluation in excess of 
60 percent. There is no independent verification of grand mal 
or petit mal epileptic seizures occurring to an extent to 
warrant a rating in excess of that granted herein.  No one 
else has witnessed any seizures, and during a June 2001 VA 
examination he reported having 8 to 10 seizure episodes per 
week.  Thus, there is no evidence that the veteran averages 
at least 1 major seizure in three months over the last year; 
or more than 10 minor seizures per week, as necessary to 
warrant an increased rating over that granted here under 
Diagnostic Code 8914. 

The Board also finds that the disability picture does not 
present impairment sufficient to warrant an increased 
evaluation under Diagnostic Code 9304.  VA and private 
examinations are essentially negative for additional 
psychiatric or neurologic residuals as set forth in the 
rating criteria under Diagnostic Code 9304.  

In summary, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 60 percent disability 
rating, but no more, for residuals of basal skull fracture 
with memory loss and seizures.  

Loss of Sense of Smell

The veteran's loss of sense of smell has been evaluated at a 
noncompensable level under Diagnostic Code 6275, which 
provides for a 10 percent rating for complete loss of sense 
of smell.  38 C.F.R. § 4.87a (2001).

Initially, the Board notes that, during the course of the 
veteran's appeal, the language in the criteria for rating 
diseases of the Ear and Other Sense Organs, which includes 
loss of sense of smell, was changed.  64 Fed. Reg. 25,202-
25,210 (1999) (May 11, 1999).  The change became effective on 
June 10, 1999, during the pendency of the veteran's claim.  
See Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202 (1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2001)).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, the Board finds that there was 
no material change in the applicable rating criteria for 
evaluating loss of sense of smell.  The Board finds that the 
new regulations have not changed the applicable criteria in a 
way which could alter the outcome of the veteran's claim. 
Under the old criteria, Diagnostic Code 6275 provided that 
"[l]oss of sense of smell, complete" was 10 percent 
disabling.  38 C.F.R. § 4.87b (1998).  In a note following 
this section, it was also reported that an "[a]natomical or 
pathological basis [was] required for the ratings under 
diagnostic codes 6275."  Id.  Under the new criteria, 
Diagnostic Code 6275 provides that "[s]ense of smell, 
complete loss" is 10 percent disabling.  38 C.F.R. § 4.87a 
(2001).  In the note following these criteria, it is reported 
that an "[e]valuation will be assigned under diagnostic codes 
6275 only if there is an anatomical or pathological basis for 
the condition." Id.

Given the minor changes to the language used, the Board finds 
that no substantive change was made to Diagnostic Code 6275.  
Whether rating under the old or new version, complete loss of 
sense of smell is required for a compensable rating.  
Additionally, under both old and new regulations, an 
anatomical or pathological basis is required for a 
compensable rating.  Therefore, the Board concludes that 
neither the old or new regulation is more favorable.  
Although worded differently, they are the same.  The Board 
finds, therefore, that it can consider the revised 
regulations in the first instance in evaluating the loss of 
smell without prejudice to the veteran.  Bernard v Brown, 4 
Vet. App. 384 (1993).

The Board finds that under both the old and new rating 
criteria, based upon the findings at the VA examinations, and 
a review of all medical records associated with the claims 
file, the veteran does not have a complete loss of sense of 
smell. Therefore, he does not meet the requirements to be 
awarded a higher evaluation under either the old or new 
Diagnostic Code 6275.  38 C.F.R. § 4.87b, Diagnostic Code 
6275 (1998); 38 C.F.R. § 4.87a, Diagnostic Code 6275 (2001).

Specifically, private medical statements in November 1998 and 
January 1999 show that the veteran reported that he had 
intermittent to profound loss of sense of smell.  The January 
1999 statement shows findings of a forty-item smell test.  
The examiner found that the veteran scored a 23 on the test, 
which gave a diagnosis of profound anosmia.  While these 
statements indicate that the veteran had intermittent to 
profound loss of sense of smell or anosmia, he was not 
totally anosmic.  Therefore, a compensable evaluation is not 
warranted under either old or new Diagnostic Code 6275.  Id; 
38 C.F.R. § 4.31 (2001) (where the schedule does not provide 
a zero percent evaluation, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met).  

Other Considerations

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's disabilities 
under consideration here.  The Board has also considered the 
current clinical manifestations of these disabilities and 
their effect on the veteran's earning capacity, as well as 
the effects upon his ordinary activity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions that would support the assignment of a 
higher rating for either disability under consideration here 
than that awarded herein.  As the preponderance of the 
evidence is against the claims for an increase beyond that 
granted here, the benefit of the doubt doctrine is not 
applicable, and the veteran's claims for an increase beyond 
that granted here must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  There was been no 
evidence submitted to show that the disabilities under 
consideration here have caused any exceptional problems, such 
as marked interference with employment or frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to discuss the possible application of 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation of 60 percent, but no higher, 
for residuals of basal skull fracture with memory loss and 
seizures is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.

A compensable evaluation for loss of sense of smell is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

